Name: 1999/336/EC: Commission Decision of 20 May 1999 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products [notified under document number C(1999) 1352] (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  health;  foodstuff;  tariff policy
 Date Published: 1999-05-21

 Avis juridique important|31999D03361999/336/EC: Commission Decision of 20 May 1999 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products [notified under document number C(1999) 1352] (Text with EEA relevance) Official Journal L 127 , 21/05/1999 P. 0030 - 0031COMMISSION DECISIONof 20 May 1999amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products(notified under document number C(1999) 1352)(Text with EEA relevance)(1999/336/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Council Decision 98/603/EC(2), and in particular Article 2(1) thereof,(1) Whereas provisional lists of establishments in third countries producing meat products have been drawn up by Commission Decision 97/569/EC(3) as last amended by Commission Decision 98/346/EC(4);(2) Whereas the Czech Republic and Romania have sent a list of establishments producing meat products and for which the responsible authorities certify that the establishments are in accordance with the Community rules;(3) Whereas a provisional list of establishments producing meat products can thus be drawn up for the Czech Republic and Romania; whereas Commission Decision 97/569/EC should therefore be amended accordingly;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex of Decision 97/569/EC.Article 2This Decision shall apply from 20 May 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 234, 26.8.1997, p. 16.(4) OJ L 154, 28.5.1998, p. 35.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"PaÃ ­s: REPÃ BLICA CHECA/Land: DEN TJEKKISKE REPUBLIK/Land: TSCHECHISCHE REPUBLIK/Ã §Ã Ã Ã ±: Ã ¤Ã £Ã Ã §ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ /Country: CZECH REPUBLIC/Pays: RÃ PUBLIQUE TCHÃ QUE/Paese: REPUBBLICA CECA/Land: TSJECHISCHE REPUBLIEK/PaÃ ­s: REPÃ BLICA CHECA/Maa: TSEKIN TASAVALTA/Land: TJECKISKA REPUBLIKEN>TABLE>PaÃ ­s: RUMANÃ A/Land: RUMÃ NIEN/Land: RUMÃ NIEN/Ã §Ã Ã Ã ±: Ã ¡Ã Ã ¥Ã Ã Ã ÃÃ /Country: ROMANIA/Pays: ROUMANIE/Paese: ROMANIA/Land: ROEMENIÃ /PaÃ ­s: ROMÃ NIA/Maa: ROMANIA/Land: RUMÃ NIEN>TABLE>"